Citation Nr: 0405118	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  93-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include ulnar collateral ligament 
insufficiency, either as secondary to service-connected 
residuals of a ganglion cyst on the left wrist or as a result 
of a traumatic injury in service.  

2.  Entitlement to service connection for pericarditis.



REPRESENTATION

Appellant represented by:	Robert A. Laughlin, attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1964 to February 
1975, and had periods of active duty for training and 
inactive duty training with the Army National Guard of 
Wyoming and the Air National Guard of Wyoming until August 
1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of January 
1993 and later by the Department of Veterans Affairs (VA) 
Salt Lake City, Utah, Regional Office (RO) which denied 
service connection for a left thumb disability, to include 
ulnar collateral ligament insufficiency, and denied a claim 
for service connection for pericarditis.  In October 1995, 
the Board remanded the issues.  The Board again remanded them 
in April 1998 for the purpose of affording the veteran a 
hearing.

A hearing was held before the undersigned Member of the Board 
in June 1999 in Lincoln, Nebraska.  In December 1999, the 
Board remanded the claim for service connection for 
pericarditis, and denied the claim for service connection for 
a left thumb disorder.  

The veteran subsequently appealed the decision on the claim 
for service connection for a left thumb disability to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the Secretary of Veterans Affairs and the 
veteran, through his attorney, filed a joint motion to vacate 
the Board's decision and remand the case for further action.  
The Court granted that motion in an order issued in March 
2001.  The Board remanded the thumb issue in December 2001.  
The Board notes that the jurisdiction of the case was 
transferred to the Lincoln, Nebraska RO.  The requested 
development has since been completed, and the case has been 
returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A chronic left thumb disability, to include ulnar 
collateral ligament insufficiency, was not present during 
service, arthritis of the left thumb joints was not manifest 
within a year after service, and the current left thumb 
disorder was not caused or aggravated by a service-connected 
ganglion cyst on the left wrist and did not result from a 
traumatic injury in service.

3.  Pericarditis was not present during service, was not 
manifest within a year after service, and the current 
pericarditis disorder was not caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A left thumb disability to include ulnar collateral 
ligament insufficiency, was not incurred in or aggravated by 
service, arthritis of the left thumb joints may not be 
presumed to have been incurred in service, and a left thumb 
disorder was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

2.  Pericarditis was not incurred in or aggravated by service 
(to include active duty for training and inactive duty 
training), may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty To Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in 
January 2002, October 2002 and July 2003, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The SOC and SSOCs included summaries of the evidence 
which had been obtained and considered.  The SOC and SSOCs 
also included the requirements which must be met to establish 
service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The SOC of November 2002 included the new laws 
and regulations which pertain to the VA's duties under the 
VCAA.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had personal hearings.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  Although the December 2001 remand by the Board 
requested additional development with respect to treatment 
records from 1979 pertaining to the thumb disorder, the 
veteran has since clarified that his treatment was actually 
in 1982 and that there are no records from 1979.  The 
treatment records from 1982 are already of record.  The 
veteran has been afforded disability evaluation examinations 
by the VA.  The Board does not know of any additional 
relevant evidence which has not been obtained.  Although the 
veteran's attorney has stated his belief that the VA medical 
opinions which were obtained in 1996 were not adequate, the 
Board disagrees.  In a letter dated in April 2003, the 
attorney specified that the examination request made 
previously did not use the language "whether it is as likely 
as not that the chest pains which he suffered in the military 
were related to or early manifestations of pericarditis", 
and that the actual request stated that "...the examiner 
should provide an opinion as to whether pericarditis was 
first manfiested in service, to include whether the chest 
pain or other symptoms reflected in the service medical 
records were actually symptoms or pericarditis."  The Board 
concludes that the language used in the examination request 
was adequate to solicit a useful medical opinion, and there 
was no prejudice to the veteran through the use of such 
language.  The attorney also alleged in a letter dated in 
March 2003 that the opinion which was obtained was 
insufficient because it did not address the etiology of the 
pericarditis, did not address the fact that the pericarditis 
was treated and relieved by prednisone, and did not address 
all medical records received subsequent to December 5, 1996.  
The Board finds that these allegations do not state an 
adequate basis for obtaining another opinion.  In this 
regard, the Board notes that the medical report of December 
1996 specifically addressed the contention that the etiology 
of the pericarditis was during the period of service.  This 
is the essential question in deciding the claim.  With 
respect to the matter of the pericarditis responding to 
prednisone, this is not relevant to the question of whether 
the pericarditis was incurred in or aggravated by service.  
Therefore, any failure by the examiner to address that matter 
was inconsequential.  Finally, the Board is not aware of any 
record which was received subsequent to December 1996 which 
would have provided a basis for the VA examiner reaching a 
different conclusion regarding whether the pericarditis was 
related to service.  The additional evidence which was 
received consisted primarily of post-service treatment 
records.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  




I.  Entitlement To Service Connection For A Left Thumb 
Disability, To Include Ulnar Collateral Ligament 
Insufficiency, Either As Secondary To Service-Connected 
Residuals Of A Ganglion Cyst On The Left Wrist Or
 As A Result Of A Traumatic Injury In Service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records do 
not contain any indication that a chronic left thumb disorder 
was present during service.  The Board notes that the veteran 
contends that he injured his left hand on June 1, 1966, when 
the brake drum or tire of a truck fell on his left hand.  He 
does not aver any injury to his hand during any of his 
periods of active or inactive duty for training.  
Consequently, the only relevant service records regarding 
this claim are the records pertaining to his period of active 
service from 1964 to 1975.  The service medical records 
addressing this injury include two separate treatment 
notations on the same page of his records, and an entirely 
separate radiographic report.  The first treatment notation 
states that on June 1, 1966, the veteran injured his right 
hand when a brake drum from a five ton truck dropped on it.  
Although the veteran's attorney asserts at the veteran's June 
1999 hearing that it appears that the identification of the 
hand was changed, upon examination of the record in question 
the Board finds that the examiner was identifying the right 
hand and not the left, as indicated by the capital "R" in a 
circle.  This notation goes on to add that there was 
swelling, a small laceration, and a possible fracture of the 
metacarpal and the veteran was referred to Grafenwohr 
Hospital for x-rays.  In the second entry on June 1, 1966, a 
second examiner noted that the x-rays showed no fracture or 
dislocation, and the impression was abrasion-contusion of the 
right hand occurring in the line of duty.  He was issued a 
sling and had the laceration cleaned and bandaged and was 
told not to use the hand for three days.  In a separate 
clinical "radiographic report" dated June 1, 1966, from the 
United States Army Hospital Nurnberg Grafenwohr Annex, it 
notes that an x-ray examination of the veteran's right hand 
is requested to rule out a fracture of the 2nd and 3rd 
metacarpals.  The x-ray showed no fracture or dislocation.

As noted above, the veteran maintains that it was his left 
and not his right hand that was injured on June 1, 1966, and 
that the service medical records are in error.  To support 
this assertion, he has submitted written statements and/or 
oral testimony by his sister, his mother, and his father, as 
well as a veteran who served in Germany at the same time he 
did, H.C., and who was stationed close to him.  He also 
submitted a photograph of himself and H.C., which shows an 
approximately one to two inch wide bandage around the center 
of his left hand over his palm.  The bandage does not wrap 
around his thumb, fingers, or wrist, in any way.  In a June 
1999 statement accompanying the photograph, H.C. states that 
the picture was taken in 1966 by his ex-wife.  The veteran 
reportedly had come to visit him with his left hand wrapped 
up and had told him that a brake drum fell on his left wrist.  
In an earlier July 1993 statement, H.C. averred that the 
veteran had injured his wrist and forearm in 1966 when a 
brake drum fell on him and that the injury had bothered him 
ever since, but he did not identify which wrist and arm had 
been injured.

In July 1993 and August 1993 statements, the veteran's sister 
and mother asserted that the veteran had injured his left 
hand in Germany in 1966 and had problems ever since.  His 
sister added that the veteran had written her from service.

At a May 1997 hearing before the RO, the veteran's sister, 
mother and father testified on his behalf regarding his in-
service hand injury.  His sister testified that the veteran 
had injured his left hand in June 1966, and that she 
remembered the month because it was the month she graduated.  
She also testified that she did not have copies of the 
letters he sent her.  His mother testified that he hurt his 
right thumb, then she corrected herself and said it was his 
left thumb, and noted that it had been a long time since the 
incident.  She also noted that she no longer had copies of 
any of the letters her son had sent home.  His father 
testified that his wife, the veteran's mother, had told him 
that the veteran had sustained a left hand injury.  The 
veteran also testified that he had injured his left hand and 
not his right hand.  At the June 1999 hearing before a member 
of the Board, the veteran's attorney noted that confusion 
over right and left in medical records does occur and that it 
was likely that this was one of those instances.

In reviewing the evidence concerning which hand was injured 
in service, the Board finds that the service medical records 
documenting a right hand injury are more probative than the 
statements submitted some 27 to 33 years after the incident 
in question.  The service records were taken 
contemporaneously in time with the injury, and as the 
veteran's mother noted in her testimony, it was a long time 
ago, for recalling the exact hand he injured.  As for the 
challenge to the accuracy of the service medical records, the 
Board finds that the fact that there are three separate 
notations all identifying the right hand as the one which was 
injured makes it unlikely that an error in transcription 
occurred.  This is especially true with regard to the 
clinical report regarding the x-ray of the right hand, since 
it is unlikely that a swollen and lacerated hand could be 
mistaken for a non-injured hand when doing an x-ray to 
determine fracture.

With regard to the photograph submitted, the testimony at the 
hearing at which the photograph was submitted indicated that 
nothing more specific than 1966 as a timeframe could be 
attributed to when the picture was taken, and in any case, 
the left hand injury noted in the picture does not relate to 
the description of the injury in the treatment notes.  The 
veteran's thumb is not wrapped, nor are his metacarpals, only 
his palm, and he is not in a sling.  The placement of the 
bandage is more consistent with service medical records dated 
in April 1966 which reflect that warts were removed from the 
hand.  Therefore, not only is there no way to know when in 
1966 this picture was taken, but the Board finds that it is 
not clear that the injury in the photograph is related at all 
to the incident occurring on June 1, 1966.  Therefore, it is 
the opinion of the Board that the more probative evidence in 
this case tends to demonstrate that the veteran injured his 
right hand in service when a brake drum fell on it, and not 
his left hand.

With regard to the rest of his service medical records, in 
April 1966 the veteran had warts removed from his left hand, 
and on June 11, 1966, he was treated for a hematoma on the 
left 4th phalange of his left hand when a bolt of an M-14 
closed on the finger, at which time no fracture was noted.  
In November 1967, April 1968 and June 1969 the veteran was 
treated for a ganglion cyst on his left wrist, and in 
November 1970 the veteran was treated for a small laceration 
on his left palm with no infection.  His February 1975 
separation examination report notes that his upper 
extremities are normal.  Additionally, the veteran's Report 
of Medical History at discharge noted no cysts, no bone or 
joint deformities, and no swollen or painful joints, and no 
broken bones except a rib fracture which was determined to 
have no sequelae.

At his June 1999 hearing the veteran submitted what he 
identified as a copy of two service medical records that he 
had found in a black bag when cleaning out his house.  These 
records were not part of the service medical records included 
in the claims file.  The veteran testified that he had 
obtained them in service when he happened to be walking by as 
some medics were cleaning out service medical records from 
servicemen's files and throwing the records away.  He 
testified that medics periodically did this and he was just 
lucky enough to be passing by when they were doing so and 
obtained these records from the trash.  The records include 
what appears to be a periodic service examination report and 
a Report of Medical History, both dated in March 1969.  The 
examination report is not completely filled out, in fact the 
only notations under the clinical evaluation consist of check 
marks showing his lungs and chest to be both normal and 
abnormal, a check mark indicating that his feet were 
abnormal, and a check mark indicating that he had normal 
identifying body marks, scars, and tattoos.  In the notes 
section next to the incomplete clinical evaluation section, 
the following is handwritten in:

Item: 28 [lungs and chest] Has had some chest pain 
(see past) Item: 36 [feet] Leg and feet nurves 
[sic] problems Item: 39 [identifying marks] Dagar 
[sic] left forarm [sic] 
Left thumb joint problem with nerves

The examination report is mostly filled in by hand, and is 
incomplete on both the front and the back.  The names of the 
examiners are stamped in or printed with no signatures.  The 
Board further notes that the clinical information such as 
pulse, blood pressure, recorded hearing levels, visual 
acuity, etc., noted on this form are identical to those noted 
in a typed, completed, and signed periodic examination report 
of record which is dated in September 1969.  However, the 
September 1969 examination report does not contain the 
information noted in the indentation above.

While the credibility of the submitted report is 
questionable, the Board finds that even if valid, the report 
does not substantially aid the veteran's claim, and thus, the 
Board will not pursue further clarification on the veracity 
of the document at this time.  As just noted above, a 
September 1969 periodic examination report, dated only six 
months after the newly submitted record, indicates that the 
veteran's upper extremities were normal, and his separation 
examination in February 1975 likewise fails to note a 
disorder connected with his left thumb or upper extremities.  
Moreover, the veteran himself did not report any problem with 
his left thumb at discharge despite taking the time to 
identify other problems.  Accordingly, the Board concludes 
that the service medical records do not support a finding 
that the veteran sustained more than an acute injury to his 
left thumb, if any injury at all.

The post-service medical evidence includes no treatment for 
his left thumb from service until May 1980, at which time a 
VA examination report reflects that he complained of 
stiffness in his left thumb and occasional "sort of" 
paralysis of the muscles in the hand.  The examiner noted a 
mild decrease in the mobility of the veteran's first 
metacarpal joint on the left, but pinprick sensation was good 
in all fingers.  The examiner diagnosed a ganglion cyst of 
the left wrist, symptomatic, by its presence and rigor.

The RO granted the veteran entitlement to service connection 
for a ganglion cyst of the left wrist at this time and noted 
in the rating decision that the stiffness of the left thumb 
apparently related to the ganglion cyst and would not be 
rated as a separate disability.  The veteran's attorney and 
prior representative have argued that this statement means 
that the veteran's left thumb disability is already service- 
connected.  However, the Board disagrees with this 
interpretation.  The Board finds that the stiffness noted at 
the time of the May 1980 decision was considered part of the 
symptoms of the ganglion cyst as opposed to a separate 
ratable disability in and of itself, and therefore was 
evaluated as a symptom of the cyst.  The Board finds no basis 
for concluding that a finding of a separate service-connected 
disability consisting of residuals of an injury was made at 
that time.

The next treatment notation of record regarding the veteran's 
left thumb is an October 1982 VA treatment notation reporting 
that a "trailer tongue" fell on the veteran's left thumb on 
October 11, 1982.  An x-ray taken October 14, 1982, noted no 
recent injuries, with small rounded bony bodies again noted 
at the base of the proximal thumb phalanx, with a small tooth 
defect in the base of the phalanx.  The examiner noted, "an 
ununited injury here is likely along with a normal sesamoid 
formation."  An October 25, 1982, treatment note states that 
the x-rays found evulsion of the base of the ulnar aspect of 
the proximal phalanx of the thumb with rotation of false 
fragment.  The diagnosis was ulnar collateral ligament 
rupture of the left thumb.  Surgery was performed in October 
and pins placed in the thumb. The pins were removed in 
December 1982.

None of the medical evidence of record, including the above, 
addresses the onset of the veteran's current left thumb 
injury and its etiology, except a September 1996 VA 
examination report and its November 1996 addendum.  In 
response to an October 1995 Board remand, the RO scheduled 
the veteran for an examination and requested that the 
examiner review the record and discuss the etiology of the 
veteran's right thumb disability along with his inservice 
treatment.  The examiner stated in the report that he 
reviewed the records; however, he discussed the inservice 
incident without reference to the discrepancy between the 
veteran and the treatment notes regarding which hand was 
injured in service, accepting that it was the left hand that 
was injured.  Additionally, the report indicates that the 
veteran had surgery on his left thumb in 1979 by Dr. T. when 
the record shows that Dr. T. performed surgery on the veteran 
in 1982, not in 1979.  The examiner diagnosed the veteran 
with chronic ulnar collateral ligament insufficiency of the 
metacarpophalangeal joint of the left thumb with loss of 
motion and degenerative joint disease.  The examiner, Dr. S., 
also noted that the etiology of the left thumb disability 
would be the service related injury described in his report 
and that the left thumb disability was a direct result of the 
incident in-service.  However, these last two opinions were 
subsequently crossed with a notation to "please see amended 
opinion dated 11/26/96."  This appears over the signature of 
Dr. O., the Director of the Compensation and Pension Unit.

It appears from the record that the RO asked for a 
clarification of Dr. S's report because he failed to address 
the controversy over which hand was injured in service, and 
because he did not discuss what impact if any the 1982 injury 
had on the veteran's disability, and the November 1996 
addendum was the response to this request.

The November 1996 addendum is signed by both the original 
examiner, Dr. S, and the Director of the Compensation and 
Pension Unit at the VA medical facility, Dr. O.  The addendum 
lays out the events in service entry by entry, and the 
treatment post-service, including the May 1980 examination 
and the October 1982 records in detail.  The examiners 
conclude that the veteran most likely injured his right hand 
and not his left in service, but that in any case, the injury 
was minor and self-limited in nature.  The report also notes 
that ulnar collateral ligament insufficiency, the veteran's 
current left thumb disability, results in increased not 
decreased mobility, thus the mild decreased mobility noted in 
May 1980 was not related to his current disability.  The 
examiners state that the October 1982 x-ray report noted an 
"old" injury, but assert that the more compelling basis for 
the damage in October 1982 was the injury caused by the 
trailer hitch.  The addendum concludes that the veteran's 
currently diagnosed ligament insufficiency is more likely 
related to the post-service injury on October 11, 1982, than 
any injury the veteran may have sustained on active duty.  
They also opine that it would be mere speculation to conclude 
that the October 1982 injury was worsened by events in 
service.  Finally, the report concludes that the veteran's 
left ganglion cyst in no substantial way caused or aggravated 
the currently diagnosed left thumb condition.  The Board also 
notes that the amendment states that the "[o]pinions on page 
3 of the 9/3/96 examination have been amended as shown."  
Further explanation for the error in the September 1996 
examination report is related to be that the initial 
examiner, Dr. S., thought that the veteran had surgery in 
1979 and that these records were simply not available.  As 
the record shows, the veteran's thumb surgery was in October 
1982, with no prior surgery on the left thumb indicated at 
that time.

The veteran's current and past representative assert that the 
original, unamended, September 1996 report is the appropriate 
one, particularly because the original examiner did not cross 
off his findings, but Dr. O. did.  The Board finds that 
regardless of who crossed off the entries on the September 
1996 report, that both examiners signed the amendment, and 
there is no basis in the record for finding that the original 
examiner did not agree with the conclusions and findings in 
the amended report since he signed it.  In addition, the 
Board notes that the September 1996 report did indeed fail to 
address the issue of which hand was actually injured in 
service, and incorrectly reported the dates of surgery 
despite the evidence of record which was supposedly reviewed, 
and the November 1996 report lays out all the pertinent 
medical evidence accurately and in detail.  Therefore, for 
all these reasons, the Board finds the November 1996 addendum 
and its conclusions more probative than the crossed out 
opinions on the September 1996 report.

Accordingly, the probative medical evidence of record 
addressing whether or not the veteran's in service injury is 
related to his current disability includes a finding that no 
such relationship exists.  Moreover, as noted, this report 
finds no secondary relationship between the veteran's 
service-connected cyst and his current left thumb disability, 
and in fact, attributes his current disability entirely to 
his injury in October 1982.

Based on this medical evidence, and the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left thumb disability.  A left thumb 
disability to include ulnar collateral ligament 
insufficiency, was not incurred in or aggravated by service, 
arthritis of the left thumb joints may not be presumed to 
have been incurred in service, and a left thumb disorder was 
not proximately due to or the result of a service-connected 
disability.  Additionally, because the preponderance of 
evidence weighs against the claim; the evidence in this case 
is not so evenly balanced as to require application of the 
benefit of the doubt doctrine.  Consequently, the veteran's 
claim of entitlement to service connection for a left thumb 
disability is denied.

II.  Entitlement To Service Connection For Pericarditis.

The veteran contends that he developed heart disease during 
his period of active duty, manifested by chest pain, but that 
the disorder was not properly diagnosed at the time.  The 
veteran's service medical records from his period of active 
service from June 1964 to February 1975 do not contain any 
diagnosis of heart disease.  There are several service 
medical records in which the veteran reported complaints of 
chest pain; however, the records also reflected other 
complaints such as coughing, etc, and the diagnoses were of 
disorders other than a heart disorder.  For example, a record 
dated in April 1973, shows that the veteran had a swollen 
sore throat, congestion, a slight nonproductive cough, chest 
pain and diarrhea.  The impression was rule out strep.  

A medical history given by the veteran September 1974 in 
connection with dental treatment shows that he denied having 
a history of palpitations of the heart.  He also denied ever 
having been treated for a heart condition.  

The report of a medical history given by the veteran in 
February 1975 for the purpose of his separation from service 
shows that he denied having a history of pain or pressure in 
the chest, palpitations or pounding of the heart, or heart 
trouble.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the heart was 
normal.  

There is also no medical evidence of cardiovascular disease 
from within a year after separation from service.  The 
earliest medical records pertaining to possible symptoms of 
cardiovascular disease are from many years after separation 
from service.  A record dated in December 1988 shows that the 
veteran was seen at the emergency room at the Memorial 
Hospital of Laramie County for complaints of chest pain.  It 
was noted that he had been doing maintenance and construction 
at his civilian employment and started having chest pain.  It 
was stated that he had no prior history of heart disease.  
After observation, the impression was upper chest pain, 
possible pleurisy, possible musculoskeletal pain, no evidence 
of cardiovascular pain.  Subsequently, in 1989, however, a 
heart disorder was diagnosed.  

The report of a VA disability evaluation examination 
conducted in May 1990 shows that the veteran gave a history 
of having a mild heart attack in 1988, and of having been 
seen in October 1989 for chest pain and right side pain and 
being found to have pericarditis.  The report of a heart 
catheterization report dated in September 1990 from the 
DePaul Hospital shows that the veteran had a two year history 
of recurrent chest discomfort and an echocardiogram in 
November 1989 showed a small pericardial effusion.  The Board 
notes that these histories place the date of onset of the 
veteran's current heart problems as being many years after 
separation from service.  None of the current treatment 
records contain any medical opinion linking the veteran's 
current heart problems with service.  

The veteran testified during a hearing held in April 1993.  
The testimony was to the effect that he was treated for 
symptoms of chest pain in service and that these symptoms 
represented the onset of pericarditis, but were misdiagnosed.  
The veteran gave similar testimony at hearings held in May 
1997 and in June 1999.  The veteran also presented a theory 
during the June 1999 hearing that he contracted pericarditis 
due to an infection from drinking contaminated water during 
service.  During the 1993 hearing, the veteran presented a 
letter from a VA physician dated in April 1993 which contains 
the following comments:

[The veteran] was seen five times while in the 
military with complaints of chest pain or tightness 
with no diagnostic studies performed.

It is possible that this chest pain could have been 
pericarditis or a number of other things.  In 4 out 
of 5 instances, the chest was never examined.

The Board has considered a letter in which the VA doctor 
noted that it was possible that the veteran's current 
problems "could have been" present in service; however, the 
statement is not enough to support the claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

A more definite and more convincing medical opinion weighs 
against the claim.  The veteran was afforded a cardiology 
examination in September 1996 in accordance with instructions 
contained in a Board remand.  The examiner reviewed the 
veteran's medical history including the complaints of chest 
pain in service.  He also noted that the diagnoses of 
pericarditis began around December 1988.  Following 
examination, the assessment was as follows:

A.  Episodes of pericarditis, December 1988 and 
1990.
B.  Coronary artery disease probably of small 
vessels and insignificant lesion in the left 
anterior descending with atypical chest pain.
C.  History of chest pain in the service in 1965, 
1968, 1969 and 1980.  Unlikely to be due to 
pericarditis which was first diagnosed in December 
of 1988.  The symptoms that the patient is 
suffering of chest pain every three months as in 
February and in July of 1996 are most likely 
related to the mild coronary artery disease as they 
are relieved by nitroglycerine and rest and not 
accompanied by other signs of pericarditis.  The 
pericarditis episodes seem to be well documented in 
December of 1988 and 1990.  There is no connection 
with the chest pain history in the service.  The 
echocardiograms are the most significant and 
effective test and both the echocardiograms have 
only shown pericarditis and then resolution of 
pericarditis.  There is no evidence to date it as 
early as 1965 or 1970.  

A letter dated in May 1997 from Trenette Larson, M.D., is to 
the effect that he treated the veteran during the period he 
worked at a VA hospital from 1987 to 1994, and that the 
veteran had recurring bouts of pleuritic chest pain which 
clinically resembled pericarditis.  He stated that the fact 
that the veteran responded to treatment confirmed in his mind 
that the veteran had pericarditis.  The physician did not 
give an opinion about whether the disorder was related to 
service.  

With respect to the veteran's theory that his pericarditis 
diagnosed in 1989 resulted from consumption of contaminated 
water during service in Vietnam or elsewhere, the Board notes 
that he has not presented any medical evidence showing a 
causal connection to support that claim.  Therefore, there is 
no basis for granting the claim, and the VA has no duty to 
provide him with a medical examination or medical opinion.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board has also noted that the veteran's representative 
has given an alternative theory which is to the effect that 
service connection should be granted for pericarditis because 
it was first diagnosed while the veteran was in the National 
Guard.  This contention was first presented during the 
hearing held in June 1999.  The Board notes that service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated 
while performing inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
occurring during such training.  See 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  

The Board remanded the issue in December 1999 for the purpose 
of verifying the dates of the veteran's active duty for 
training.  In January 2000, the RO wrote a letter to the 
veteran requesting that he provide the dates of his service 
with the National Guard.  The veteran subsequently responded 
by submitting service documents showing the date of entry 
into the National Guard and the date of his retirement; 
however, he did not provide the specific dates of his active 
duty for training.  The records reflect that he enlisted in 
the Army National Guard of Wyoming on August 23, 1980, and 
was separated on August 24, 1983.  He then enlisted in the 
Air National Guard on August 25, 1983, and retired effective 
August 31, 1990.  

In November 2002, the RO wrote to the Adjutant General of 
Wyoming and requested records, including verification of all 
dates of active duty and active duty for training.  National 
Guard service records which were subsequently provided 
reflected that during the period from August 23, 1987, to 
August 22, 1988, the veteran had 15 days of active duty 
training.  During the period from August 23, 1988, to August 
22, 1989, he also had 15 days of active duty for training.  
The active duty for training in 1988 apparently took place 
prior to September 10, 1988.  The specific dates of the 
active duty training in 1989 were from July 8, 1989, to July 
22, 1989.  The veteran also had inactive duty training 
September 10-11, 1988, October 1-2, 1988, November 5-6 1988, 
December 3-4, 1988, January 7-8, 1989, February 11-12, 1989, 
March 4-5, 1989, April 15-16, 1989, May 6-7, 1989, June 3-4, 
1989, August 5-6, 1989, and August 19-20, 1989.  

Neither the veteran nor his representative have specified a 
particular period of active duty for training or inactive 
duty training in which they allege that the heart disorder 
was incurred or aggravated.  Service medical treatment 
records from the veteran's periods of service with the 
National Guard have been obtained.  However, they do not 
contain any indication that the symptoms of the veteran's 
heart disorder had their onset or were aggravated during 
active duty for training.  There is also no indication that 
he suffered a myocardial infarction during inactive duty 
training.  

The Board has noted that the veteran submitted photographs of 
packed duffel bags, and stated that he was taken off a 
military plane to the Persian Gulf in June 1990 after it was 
determined that he was medically disqualified from service.  
However, this occurrence has no bearing on his claim for 
service connection for pericarditis as it is clearly 
established that the disorder existed prior to June 1990 as 
it was previously diagnosed and treated.  

In summary, the preponderance of the evidence shows that 
pericarditis was not present during service, a cardiovascular 
disease was not manifested within a year after service, and 
the veteran's current cardiovascular problems did not develop 
as a result of any incident during active service.  In 
addition, the evidence shows that his heart disorder was not 
incurred in or aggravated while performing active duty for 
training, and he did not sustain injury to include acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident, while performing inactive duty training.  
Accordingly, the Board finds that the pericarditis was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  


ORDER

1.  Entitlement to service connection for a left thumb 
disability, to include ulnar collateral ligament 
insufficiency, either as secondary to service-connected 
residuals of a ganglion cyst on the left wrist or as a result 
of a traumatic injury in service, is denied.  

2.  Entitlement to service connection for pericarditis is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



